Citation Nr: 1124233	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  04-36 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an undiagnosed illness.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to October 1991, to include service in Southwest Asia during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Veteran withdrew his request for a hearing before a Veterans Law Judge, and he withdrew the claims of service connection for amyotrophic lateral sclerosis and diabetes mellitus.

In April 2007, the Board remanded the case to the RO for additional development.

In February 2010, the Board promulgated a decision with regard to five issues pertaining to service connection and remanded the case to the RO for additional development of the remaining issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board previously remanded the case in order to obtain a clarifying medical opinion from the VA examiner who had previously examined the Veteran in June 2008 and provided addendum opinions in August 2009 and September 2009.  The examiner furnished an additional opinion in May 2010, with regard to whether there was any affirmative evidence that the Veteran's diagnosed fibromyalgia was shown to have onset in service.  The examiner answered that there was not any such evidence.  

Given that he provided an answer that was negative, the examiner was then also requested to address whether the Veteran's fibromyalgia was a medically unexplained chronic multisymptom illness (i.e., attributing the fibromyalgia to the Veteran's period of service in the Persian Gulf pursuant to 38 C.F.R. § 3.317).  As he did not provide an answer to this inquiry, the case should be returned to him for his response.  Although further delay of this case is regrettable, under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  

Accordingly, the case is REMANDED for the following action:

1.  If the VA examiner who conducted the VA examination in June 2008 and provided the addendum opinions in August 2009, September 2009, and May 2010 is available, arrange to have the Veteran's file returned to the VA examiner to clarify whether the Veteran's diagnosed fibromyalgia is a medically unexplained chronic multisymptom illness.  If the examiner finds that another physical examination of the Veteran is necessary to address the question, then arrangements should be made for the Veteran to be examined.  

Only if the VA examiner who conducted the VA examination in June 2008 is not available, then afford the Veteran a VA examination to determine whether fibromyalgia is a medically unexplained chronic multisymptom illness.  The claims folder must be made available to the examiner for review.








The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

2.  On completion of the requested development, the claim of service connection for an undiagnosed illness should be adjudicated.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


